ORDER
PER CURIAM:
Appeal from judgment in declaratory judgment action ordering Parole Board hearing upon cancellation of plaintiffs presumptive release date, and dismissing plaintiffs petition without prejudice upon Parole Board’s compliance with such order. Judgment affirmed. Rule 84.16(b). Cause remanded for entry of modified judgment ordering reinstatement of June 11, 1985, presumptive release date and ordering vacation of the Parole Board’s order canceling said presumptive release date, unless and until plaintiffs alleged conduct violation is established upon a hearing of which defendant has notice and an opportunity to be heard.